An elaborate suggestion of error has been filed in this case, challenging many portions of the opinion heretofore rendered. We have carefully considered the suggestion of error, and adhere to our former holding. Certain issues were remanded to the court below for findings of fact and judgment thereon, the chancellor not having dealt with these facts in his decision in the case. It is suggested that we have made statements of fact in the opinion which might cause embarrassment to the chancellor in his finding, and it is further suggested that we should not have found facts.
The facts, as stated, were such as to show that, if believed to be true on remand, relief should be granted. Practically all the issues to be tried on the remand are in dispute, and the court below will understand that we were stating such facts in favor of the appellant which, *Page 471 
if found true, would entitle her to relief; but that we did not intend to make any finding of fact on these issues which would bind or embarrass the chancellor on the remand. The chancellor, of course, will hear the evidence and find the facts as in any other case, and apply the law accordingly.
Our attention has also been called to the recent case of Awotin v. Atlas Exchange National Bank of Chicago, 55 S.Ct. 674, 79 L.Ed. ___; and it is contended that this case absolves the bank from liability in the transaction herein involved. The Awotin Case dealt with a statute there involved as affecting the power of a bank to make contracts of the character there prohibited, and to incur any liability in dealing with such transactions by contract. It was not intended by the court, as we understand it, to hold that the statute prohibited the bank from being liable in actions of fraud and deceit, or in actions of tort, involving misrepresentations of facts in selling its securities, or disposing of such property which it had acquired for its own use, or as agent for others. It is inconceivable to us that the federal statutes should prohibit a person dealing with a bank, and who has been misled by false representations, from holding the bank liable for such false representations as would render other persons and corporations liable in actions for fraud or torts.
The suit here is for fraud and deceit, or fraudulent representations, by which a customer was led to make an investment on the faith of such representations. We do not believe the federal court will construe the statute to prohibit recovery in such cases.
Nothing herein said is intended to establish the truth of the complainant's bill, or to decide conflicts in testimony, which are matters solely for the chancellor, on the remand, to hear and determine, subject, of course, to the right of appeal.
The suggestion of error is overruled.
Overruled. *Page 472